Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  October 22, 2012                                                   Robert P. Young, Jr.,
                                                                               Chief Justice

  144651                                                             Michael F. Cavanagh
                                                                           Marilyn Kelly
                                                                     Stephen J. Markman
                                                                     Diane M. Hathaway
  WALGREEN COMPANY,                                                      Mary Beth Kelly
      Plaintiff/Counter-Defendant-Appellant,                             Brian K. Zahra,
                                                                                    Justices
  v                                            SC: 144651
                                               COA: 293608
                                               Livingston CC: 07-023023-CK
  RDC ENTERPRISES, L.L.C.,
       Defendant/Counter-Plaintiff/Cross-
       Plaintiff/Cross-Defendant-Appellee,
  and
  CINCINNATI INSURANCE COMPANY,
       Defendant/Counter-Plaintiff/Cross-
       Defendant-Appellee,
  and
  HARLEYSVILLE LAKE STATES
  INSURANCE COMPANY,
       Defendant/Counter-Plaintiff/
       Cross-Plaintiff-Appellee,
  and
  ICON IDENTITY SOLUTIONS, INC.,
  and LINDHOUT ASSOCIATES
  ARCHITECTS, A.I.A., P.C.,
        Defendants/Cross-
        Defendants-Appellees,
  and
  J.G. MORRIS, L.L.C., d/b/a J.G. MORRIS
  COMPANY,
        Defendant/Counter-Plaintiff/Cross-
        Plaintiff/Cross-Defendant/Third-
        Party Plaintiff-Appellee,
  and
                                                                                                              2


ST. PAUL FIRE AND MARINE INSURANCE
COMPANY and ST. PAUL TRAVELERS,
      Defendants-Appellees,
and
TRC SERVICES,
     Defendant/Cross-Defendant,
and
PROVIDENCE STEEL & SUPPLY, INC.,
      Third-Party Defendant.
_________________________________________/

      On order of the Court, the application for leave to appeal the August 23, 2011
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 22, 2012                    _________________________________________
       d1015                                                                Clerk